Title: To Benjamin Franklin from Jonathan Williams, Jr., 20 April 1773
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and Honored Sir
Boston April 20. 1773
I have wrote you several Letters, but have not as yet been honor’d with an answer, which I impute to the want of Time, occasioned by your more important Engagements: tho’ should have been glad if you had mentioned your opinion of my conduct with regard to Henry, as I wish to see the Boy settled; his Master still likes him and he behaves very well. I had the pleasure of seeing your good Lady, Mr. and Mrs. Bache with young Benjamin, about 6 weeks since, all of whom I left in good Health, I likewise called on the Governor and his Lady at Burlington who were also very well. I was happy to find on my return that my absence was no Injury to my Business, and by going I have settled a long Account for my Father, who finds the Phila. Trade in such a declining State, that he is about entering into the Commission Way, as at this Time of Life he is afraid of hazarding what he has acquired in the World, by any precarious Business, and his having a real Estate in the Town will make it safe for any person to trust their property in his hands: and I flatter myself, his Integrity and Capacity in Business, is undoubted by all who know him. If it should be in your power to recommend it among your Friends, in the mercantile way, to send Business to him it will greatly add to the Obligations we are already under; if It should answer in the course of some Time, he proposes to join me in a House with him, tho’ shall keep up my Cloth Trade as well as ever, as this kind of Business will not interfere with it, and I wish to employ every moment of my Time for these purposes, as my Ambition leads me to hope for advancement in this Way, tho’ do not intend my desire of increasing, should get the Better of my Caution in Transacting it.
In the papers I see that the East India Company are to be allow’d to send two Ships directly from India to America, and perhaps to this port. If so I shall be much obliged if you would recommend their Business, (as farr as is in your power) to My Father and Self. This may seem an aspiring request, but many things have been lost by being previously supposed unattainable, and I have reason to believe the Company does sometimes consign Goods to America for Sale. I hope you will not blame me, for mentioning it, as I rest it intirely on your Judgment, and if you should not think it proper, it will be sufficient to convince me we ought not to have it. I have taken the liberty to write to Mrs. Barwell, which I inclose unseal’d for your perusal, if you think it adviseable, please to deliver it, if not, please to destroy it. Please to make my best Respects to Mrs. Stevenson Mr. and Mrs. Hewson and Mrs. Blunt with Compliments to all enquiring Friends. I am with the greatest Respect Your dutifull and Affectionate Kinsman
Jona Williams Junr
 
Addressed: Doctr Franklin
